



SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Separation Agreement and General Release (“Agreement”) is entered into by
John DiLullo (“Employee”) and F5 Networks, Inc. (“Company” or “Employer”) on
April 25, 2018.


BACKGROUND


A.    The parties agree that Employee's employment relationship with the Company
will be terminated as of the Separation Date (as defined below).


B.    Employee and the Company wish to enter into an Agreement to clarify and
resolve any disputes that may exist between them arising out of the employment
relationship and its termination, and any continuing obligations of the parties
to one another following the end of the employment relationship.


C.    The Company has advised Employee of the right to consult an attorney prior
to signing this Agreement and has provided Employee with up to 21 calendar days
to consider its severance offer and to seek legal assistance. Employee has
either consulted an attorney or voluntarily elected not to consult legal counsel
and understands that this Agreement constitutes a waiver of all potential claims
against the Company.


D.    This Agreement is not and should not be construed as an admission or
statement by either party that it or any other party has acted wrongfully or
unlawfully. Both parties expressly deny any wrongful or unlawful action.


AGREEMENT


In consideration for the covenants herein and other valuable consideration,
Employer and Employee agree as follows:


1. EMPLOYMENT SEPARATION DATE. Subject to the terms and conditions of this
Agreement, Employee's employment relationship with the Company will be
terminated as of May 4th, 2018 (“Separation Date”) and Employee shall until such
Separation Date provide services to the Company to facilitate a smooth
transition. Employee claims and shall claim no further right to employment by
Employer beyond the Separation Date.


2. WAGES AND BENEFITS. Employee acknowledges that Employee has been paid all
compensation, benefits, vacation and other amounts owed Employee for all time
worked through the pay period immediately before the date hereof. Subject to
Employees continued employment by and service to the Company, Employee will be
entitled to receive his current base salary through the Separation Date. Any
amounts Employee may claim for his bonuses or incentive compensation through the
Separation Date are included in the payment identified in Section 3.1 below.
Coverage under Employer’s group medical plan is effective through May 31, 2018
and Employer shall provide Employee with all forms and information necessary to
elect continuation of such group health insurance benefits under COBRA and other
applicable state and federal laws. Any funds Employee has in Employer’s 401(k)
plan shall be handled in accordance with the terms and conditions of that plan.
Except as otherwise provided in this Agreement, all other compensation and
benefits shall cease on the Separation Date. Other than the foregoing and the
amounts set forth in Section 3 of this Agreement, Employer shall owe Employee no
further compensation and/or benefits. Notwithstanding anything to the contrary
in this Section 2, Employer shall pay Employee the full amount of his quarter
bonus for the previous calendar quarter based upon the achievement certified by
the Compensation Committee of the Company. The Bonuses shall be paid to employee
in accordance with the Company’s customary manner and schedule for payment of
previous quarterly bonuses.


3. CONSIDERATION. In recognition of his work for Employer, and specifically to
support the release and non-competition and non-solicitation provisions provided
herein, Employer shall provide Employee with the following consideration
contingent on Employee’s compliance with the Employee’s obligations under this
Agreement and execution of a release of all claims in a form as set forth in
Section 4 below as of the Separation Date:


John DiLullo 
139560836.1 
Confidential
Page 1 of 7

    
    

--------------------------------------------------------------------------------







3.1.    Subject to final approval of the Compensation Committee of the Company’s
Board of Directors, the Company shall accelerate vesting 7,301 shares of
restricted stock units (RSUs) currently scheduled to vest on November 1, 2018 to
the Effective Date (as defined below) as compensation and in support of the
covenants and obligations herein but only after execution of this Agreement as
well execution of a release of waiver and release in the form set forth in
Section 4 covering actions through the Separation Date, less appropriate
deductions and withholdings. The parties acknowledge that the accelerated
vesting of RSUs described herein is the material item of consideration
supporting this agreement, and if the Compensation Committee shall fail to
approve such acceleration by the date that is seven (7) days after the date
Employee signs this Agreement, then this Agreement shall be revoked.


3.2    Employer shall pay Employee the full amount of his accrued and unused
Paid Time Off balance (“PTO Payment”).


Employee acknowledges and agrees that except as required by this Agreement,
Employer has no obligation to provide any of the above-stated consideration.
Employee further acknowledges and agrees that Employer provides the
consideration set forth in this Section 3 as consideration for the covenants and
releases required herein, including but not limited to the Non-Compete and
Non-Solicitation obligations set forth in Section 7 below, that such payments
would not be provided by Employer in the absence of this Agreement, and that
such payments constitute adequate consideration for the covenants and releases
set forth in or required by this Agreement. Settlement of the accelerated RSUs
under paragraph 3 of this provision shall be made in the same manner as previous
distributions. All consideration shall be less appropriate taxes and
withholdings.


4. WAIVER AND RELEASE. Except for claims based on an alleged breach of this
Agreement, Employee, on behalf of himself and Employee’s marital community,
heirs, executors, administrators and assigns, expressly waives against Employer,
its present and former businesses, subsidiaries and affiliates and its
collective current and former officers, directors, employees, managers, agents,
trustees, representatives, general and limited partners, members and attorneys
(all of which are collectively referred to as “Released Parties”) any and all
claims, damages, causes of action or disputes, whether known or unknown, based
upon acts or omissions relating to Employee's employment or the end of
Employee's employment with Employer, occurring or that could be alleged to have
occurred on or prior to the execution of this Agreement; and further release,
discharge and acquit Released Parties, individually and in their representative
capacities, from such claims, damages, causes of action or disputes. This waiver
and release includes, but is not limited to, any and all claims for wages,
employment benefits, and damages of any kind whatsoever arising out of any
contracts, expressed or implied; any covenant of good faith and fair dealing;
estoppel or misrepresentation; discrimination or retaliation on any unlawful
basis; harassment; unjust enrichment; wrongful termination or constructive
discharge; any federal, state, local or other governmental statute or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act; the Fair Labor Standards Act; the
Employee Retirement Income Security Act, as amended; the Civil Rights Act of
1866; the Older Workers Benefit Protection Act; the Age Discrimination in
Employment Act (“ADEA”); any state or federal wage payment statute; or any other
legal limitation on the employment relationship.


Employee acknowledges that Released Parties are in no way liable for any
released claims described in this Section. Employee agrees to defend and
indemnify Released Parties (including payment of fees as incurred) against any
such claims whether made by him or on behalf of him to the full extent permitted
by law. Excluded from this Release are claims that Employee may have with regard
to vested benefits under ERISA or any other claim that may not be released in
accordance with law and any rights or claims that may arise after the date this
Agreement is executed. Employee understands that Employee is not barred from
bringing an action challenging the validity of this Agreement under the ADEA.
Employee further understands that this Release does not preclude filing a charge
of age discrimination with the U.S. Equal Employment Opportunity Commission.


5. NO ACTION. Employee represents and warrants that no charge, complaint,
lawsuit or cause of action has been filed based on any released claim described
in Section 4. If Employee is ever awarded or recovers in any forum any amount as
to a claim Employee has purported to waive in this Agreement (other than under
the ADEA if Employee would be allowed lawfully to pursue such a claim), such
amounts shall be payable to Employer and Employee hereby assigns the right to
any such amounts to Employer.


John DiLullo 
139560836.1 
Confidential
Page 2 of 7

    
    

--------------------------------------------------------------------------------







6. COMPANY PROPERTY. Employee represents and warrants that Employee on or prior
to the Separation Date will turn over to Employer all files, memoranda, keys,
cellular phones, computers, pagers, and other electronic devices, credit cards,
manuals, data, records and other documents, including electronically recorded
documents, photographs, data, employee handbooks, and physical property that
Employee received from Employer or its employees or that Employee generated in
the course of Employee’s relationship with Employer. In addition, Employee must
reimburse Company for any personal expenses or non-reimbursable expenses charged
on his Company credit card and Company may deduct any such expenses from
Employee’s final paycheck. Notwithstanding the foregoing, Employee shall be
entitled to ownership of his company-provided mobile phone and the associated
mobile telephone number provided that he allows the Company IT department to
delete any Company information and programs from the mobile phone. The Company
agrees to provide reasonable assistance necessary to transfer the mobile phone
number to Employee.


7. NONCOMPETITION & NON-SOLICITATION.


7.1    Non-Competition. During the period commencing on the Separation Date and
ending on the one year anniversary of the Separation Date (the “Non-Competition
Period”), Employee shall not (without the prior written consent of the Employer)
engage, in any; be or become an officer, director, manager, member, employee,
owner, affiliate, salesperson, co-owner, partner, trustee, promoter, technician,
engineer, analyst, agent, representative, supplier, contractor, consultant,
advisor or manager of or to, or otherwise acquire or hold any interest in, or
participate in or facilitate the financing, operation, management or control of,
any Competing Business (as defined below); or contact, solicit or communicate
with Employer’s customers for the benefit of a Competing Business; provided,
however, that nothing in this Agreement shall prevent or restrict Employee from
any of the following: (i) owning as a passive investment less than 1% of the
outstanding shares or interests of the capital stock or other equity of a
Competing Business when Employee is not otherwise associated with such
corporation; (ii) performing speaking engagements and receiving honoraria in
connection with such engagements; (iii) being employed by any government agency,
college, university or other non-profit research organization; (iv) owning a
passive equity interest in a private debt or equity investment fund in which the
Employee does not have the ability to control or exercise any managerial
influence over such fund; (v) working for a venture capital, growth equity,
private equity, or similar fund that has portfolio companies and/or similar
investments in a Competing Business, so long as Employee does not actively
participate in the relationship between such fund and the portfolio companies
and/or similar investments in a Competing Business; or (vi) any activity
consented to in writing by Employer.


“Competing Business” means the following companies, including their parent,
subsidiary, or affiliated companies, or their respective successors or assigns:


Citrix Systems; Radware; A10 Networks; Avi Networks; Palo Alto Networks;
Fortinet; Brocade Communications Systems; Check Point Software Technologies
Ltd.; Imperva; Akamai; Blue Coat Systems, Inc., NgniX, HA- Proxy, Infoblox,
Arbor Networks, and Pulse Secure.




7.2    Non-Solicitation. Employee further agrees that Employee shall not during
the period commencing on the Separation Date and ending on the one year
anniversary of the Separation Date (the “Non-Solicitation Period”), directly or
indirectly, without the prior written consent of Employer: personally or through
others, solicit or attempt to solicit (on Employee’s own behalf or on behalf of
any other person) any employee of Employer or any subsidiary of Employer or
their respective successors or assigns, to leave his or her employment with
Employer, or any subsidiary of Employer or any of their respective successors or
assigns; personally or through others, induce, attempt to induce, solicit or
attempt to solicit (on Employee’s own behalf or on behalf of any other person),
any employee of Employer, or any subsidiary of Employer or their respective
successors or assigns to engage in any activity that Employee would, under the
provisions of Section 7.1 hereof, be prohibited from engaging in.
Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees of
Employer or any subsidiary of Employer or their respective successors or
assigns, shall not be deemed to be a breach of this Section.




John DiLullo 
139560836.1 
Confidential
Page 3 of 7

    
    

--------------------------------------------------------------------------------





7.3    Prior Agreements Superseded. The covenants contained in Section 7
supplement the terms of the “Inventions Agreement” between the Company and
Employee dated July 21, 2015 which is attached hereto as Exhibit A and
incorporated by this reference. To the extent of any conflict between the terms
of the Inventions Agreement and the main body of this Agreement, the terms of
this Agreement will prevail.


7.4    Severability. In the event that the provisions of this Section 7 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then Employer and Employee agree that such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable law.


8. KNOWING AND VOLUNTARY AGREEMENT. Employee hereby warrants and represents that
Employee: (1) has carefully read this Agreement and finds the manner in which it
is written understandable; (2) knows the contents hereof; (3) is hereby advised
to consult with an attorney regarding this Agreement and its effects prior to
executing this Agreement; (4) understands that Employee is giving up certain
claims, damages, and disputes known or unknown that may have arisen on or before
the date of this Agreement; and (5) has been given 21 calendar days to consider
whether to accept this Agreement, and (6) has signed it only after reading,
considering and understanding it. If Employee signs this Agreement before the
expiration of the 21-day period that he has been given to consider it, he is
expressly waiving his right to consider the Agreement for any remaining portion
of that 21-day period; understands its contents and its final and binding
effect; and has signed the Agreement as his free and voluntary act. Employee
acknowledges that in executing this Agreement, Employee does not rely upon any
representation or statement by Employer or any other Released Party concerning
the subject matter of this Agreement, except as expressly set forth in the text
of the Agreement.


9.     TIME TO CONSIDER AGREEMENT. The Company is hereby advising you to
consider this Agreement carefully, and to consult with an attorney of your
choice or a similar advisor if you desire to do so, before signing this
Agreement. In compliance with the ADEA and the Older Workers Benefit Protection
Act, Employee expressly acknowledges that he has been given twenty-one (21)
calendar days in which to review this Agreement before signing it.
10.     REVOCATION, REIMBURSEMENT AND EFFECTIVE DATE. Employee has the right to
revoke this Agreement within seven (7) calendar days of its execution. To revoke
this Agreement, Employee must hand-deliver or email the revocation to Scot F.
Rogers, Executive V.P. and General Counsel at s.rogers@f5.com by no later than
5:00 p.m. Pacific time on the seventh day after Employee signs this Agreement.
If Employee effectively revokes this Agreement or fails to provide an Employee
executed release as referenced in Section 3 as of the Separation Date, all of
the promises made by Employee and Employer through or related to this Agreement
will not be effective and Employee will be required to reimburse Company for the
dollar value of any consideration provided pursuant to this Agreement, including
any RSUs accelerated and settled in accordance with Section 3 above, if any.
This Agreement shall become effective on the eighth day after delivery of this
executed Agreement by Employee to Employer, provided that Employee has not
revoked the Agreement and that the conditions precedent described in this
Section 10 have been met (“Effective Date”).


11.     NON-DISPARAGEMENT. Employee represent and warrant shall not, directly or
indirectly, disparage, defame, or make derogatory or negative statements to any
person or entity regarding .


12.     DISPUTE RESOLUTION. Any disputes under this Agreement that are not
informally resolved shall be resolved through binding arbitration in Seattle,
Washington by a single neutral arbitrator under the then-current rules of
arbitration pertaining to employment disputes issued by the American Arbitration
Association (“AAA”), except that any such arbitration shall be administered by
the Judicial Arbitration & Mediation Service (“JAMS”) in Seattle, Washington.
The arbitrator shall be authorized to consider and resolve any and all such
claims by a motion for summary judgment. Any and all applicable statutes of
limitation shall apply to claims or disputes brought in the arbitration to the
same extent such statutes of limitation would apply in actions brought in state
or federal court. The arbitrator shall be authorized to award the prevailing
party its reasonable costs, attorneys’ fees and litigation expenses, including
such amounts incurred on appeal (other than if Employee challenges the validity
of this Agreement under the ADEA).




John DiLullo 
139560836.1 
Confidential
Page 4 of 7

    
    

--------------------------------------------------------------------------------





13.     AMENDMENT. There shall be no modification of this Agreement except as
may be agreed to in writing by the parties.


14.     OTHER. Employee and Employer each represent and warrant that they are
the sole and exclusive owner of all of their respective claims, demands and
causes of action, and that no other party has any right, title or interest
whatsoever in any of the matters referred to herein, and there has been no
assignment, transfer, conveyance or other disposition by Employee or Employer of
any matters referred to herein. Employee has made no claim or filing with any
federal, state or local agency, court or arbitration. Nothing in this Agreement
is intended as or should be construed as an admission of liability or wrongdoing
by any of the parties to the Agreement.


15.     PROTECTED RIGHTS. Employee understands that nothing contained in this
Agreement limits Employee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Employee further understands that this
Agreement does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information. This Agreement does not limit Employee’s right to receive an award
for information provided to any Government Agencies.


16. GENERAL. This Agreement shall be governed by and interpreted under the laws
of the State of Washington, excluding its choice of law rules. The provisions of
this Agreement are severable, and if any part of it is found to be unlawful or
unenforceable, it shall be interpreted to render it enforceable. If no such
interpretation is possible, such provision shall be severed from the Agreement
and the other provisions of this Agreement shall remain fully valid and
enforceable and the remainder of the Agreement shall be interpreted to render it
enforceable to the maximum extent consistent with applicable law. This Agreement
shall in all respects be interpreted in accordance with the plain meaning of its
terms and not strictly for or against any of the parties hereto. The parties
acknowledge that they do not rely and have not relied upon any representation or
statement made by any of the parties other than the representations and
warranties expressly set forth in this Agreement. This Agreement may be executed
in counterparts and such counterparts, when taken together, shall constitute one
agreement.


17. TAX TREATMENT. This Agreement does not address Employee’s specific tax
situation and Employee should consult with Employee’s own tax advisor. The
Employer does not guarantee to Employee any tax treatment, outcome or liability,
under any laws applicable to Employee, of any benefits provided under this
Agreement, including, but not limited to, consequences under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). No provision of this
Agreement shall be interpreted or construed to transfer any tax liability,
including any liability for failure to comply with the requirements of Code
Section 409A, from Employee to the Employer. Employee hereby assumes full and
sole responsibility for payment of taxes due, if any, on the consideration
tendered herein and further agrees to defend, indemnify, and hold the Employer
harmless from and against any loss, liability, obligation, action, cause of
action, claims, demands, or other expenses of any nature whatsoever, relating
to, in connection with, or arising out of the payment of said taxes and
interest, and/or penalties imposed, arising out of any such tax. Further, the
Employer and Employee intend that this Agreement and the payments and other
benefits provided hereunder shall be exempt from the requirements of Section
409A and be interpreted, operated and administered in a manner consistent with
such intention.


18. ENTIRE AGREEMENT. Except for the Inventions Agreement to the extent
described in Section 7.3 above, this Agreement (and the Employee executed
release as referenced in Section 3 as of the Separation Date, as applicable)
contains the entire understanding between Employee and Employer regarding the
subject matter of this Agreement. This Agreement is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein. It supersedes entirely all prior agreements between
Employee and Employer except those explicitly referenced herein or necessary for
the parties to perform their obligations under this Agreement, and then such
agreements shall be applicable and enforceable only to the extent necessary for
the parties to perform their obligations under this Agreement.






John DiLullo 
139560836.1 
Confidential
Page 5 of 7

    
    

--------------------------------------------------------------------------------





 
Employee: John DiLullo
 
 
 
 
 
 
 
 
By:
/s/ John DiLullo
 
Dated:
April 24, 2018
 
John DiLullo
 
 
 
 




 
 
 
 










 
 
 
 
Employer: F5 Networks, Inc.
 
 
 
 
 
 
 




By:
/s/ Scot F. Rogers
 
Dated:
April 25, 2018
 
Scot F. Rogers
 
 
 
 
Executive V.P. and General Counsel
 
 
 





John DiLullo 
139560836.1 
Confidential
Page 6 of 7

    
    

--------------------------------------------------------------------------------







EXHIBIT A – CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT


John DiLullo 
139560836.1 
Confidential
Page 7 of 7

    
    